`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are pending and allowed. Claims 3 and 5 are currently amended, and claims 9-12 are cancelled.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Takashima et al (US 20060217882 A1) teaches connection road linked with a rotary included in a guidance route, a vehicular navigation system acquires a dummy link that is defined to extend towards an inside of the rotary based on road map data. An advancing direction at the rotary is computed by using an angle defined by two dummy links with respect to both an entering road being the connection road on which the vehicle is to approach the rotary and an exiting road being the connection road on which the vehicle is to recede from the rotary. Guidance information at the rotary is outputted based on the computed advancing direction when the vehicle approaches the rotary.
	Further, Raghu et al (US 20170080853 A1) teaches a system and method for early detection of turning intent and automatic actuation of a turn signal in a vehicle is provided. The system has an image recognition system and turn determination unit for identifying turn predictors and processing them to determine if a turn is about to happen. In response, a corresponding turn signal is automatically initiated for a predetermined period of time, and further vehicle systems can be updated.
In regards to independent claim 1, Takashima and Raghu, taken either individually or in combination with other art of record, fails to teach or render obvious:
determining whether a turn signal of the vehicle needs to make a directional indication when the vehicle enters the roundabout based on a relationship between the position of the entry road and the position of the exit road; 
based on a determination that the turn signal of the vehicle needs to make the directional indication, controlling the turn signal of the vehicle to make the directional indication when the vehicle enters the roundabout; and 
based on a determination that the turn signal of the vehicle does not need to make the directional indication, inhibiting the turn signal of the vehicle from making the directional indication when the vehicle enters the roundabout.

In regards to independent claim 8, Takashima and Raghu, taken either individually or in combination with other art of record, fails to teach or render obvious:
determine whether the turn signal needs to make a directional indication when the vehicle enters the roundabout, in accordance with a relationship between a position of the entry road and a position of the exit road; 
control the turn signal to make the directional indication based on a determination that the vehicle needs to make the directional indication when the vehicle enters the roundabout; and 
lead the turn signal of the vehicle to suspend the directional indication based on a determination that the turn signal does not need to make the direction indication when the vehicle enters the roundabout.

Inquiry
Any inquiry concerning this communication 0or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667 
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667